Title: From Abigail Smith Adams to John Quincy Adams, 20 January 1811
From: Adams, Abigail Smith
To: Adams, John Quincy



No 1
My dear Son
Quincy Janry 20th. 1811.

As I had made up my mind to Submit to the unpleasent circumstances attendent upon distance, and the frozen Region which not only excludes light, but seals up all communication with each other. I was the more delighted to receive your Letter of October 25th
A day auspicious to me, altho in your Letter you do not notice it. The Aniversary of the day, which united me to your Father, and the 47th of our union—when I look back, and contemplate upon the various scenes through which I have passed, and the many painfull seperations I have been call’d to endure, in times perilous to our Country, when I enumerate the times which your Father, and other Branches of my Family have traversed the mighty ocean, and been preserved through many dangers, and that we have escaped them, I am ready to say, it is of the Lords doings, and it is marvelous in my Eyes—I would fain believe, what has long been impressed upon my mind. That you are destined to Serve your Country in her most essential, and important Interests, for years yet to come
While the Spirit of party rages, Kept alive by the two great Belligerent powers, each of which is struggling to embrace us, we must not expect that justice or gratitude from our Country which is due to those who sacrifice themselves to secure her independence and existance, that their good will be evil spoken of all History Shows.
In a late Review of a Life of Barry I met with a Letter of mr Burk’s to him. as you love every thing from the pen of Burk—you may consider the extract, as applicable to yourself
“That you have just subjects of indignation always and of Anger often, I do no ways doubt, who can live in the World without some trials of his patience? but believe me, the Arms with which the ill disposition of the world are to be combatted, and the qualities by which it is to be reconciled to us,—are moderation, gentleness a little indulgence to others and a great deal of distrust of ourselves, which are not qualities of a mean Spirit, as some may possibly think them, but virtues of a great and noble Mind, and Such as dignify our nature as much as they contribute to our repose”
your Letter of the 25. october: fully explains what was not before doubted by me, that the hugh and cry raised against you was for your detection of counterfeits, and Striping them of their false covering
“If you corruption’s hand expose”
“You make corrupted Man your foes”
“What then? you hate the paltry tribe”
“be virtue yours;—be theirs the bribe”
Mr Forbes the consul was attacked with more virulence than you have been; he addrest a long Letter to his Friend in Philadelphia which was published, and which exposed the villany not only of van Sander, but disclosed some secrets respecting some of our Boston Merchants. Mr Forbes does not Scruple to say that he had been offerd bribes, and such as if he had been base enough to have accepted, would have placed him in circumstances in which he would not have wanted the consulship for a support. he writes with the warmth and ardour of a Man who is conscious that he has acted uprightly—and feels himself injured by base aspersions and calumny. Since the publication of his Letter, I have not heard any more reflections cast upon the Russian Minister for medling or any think further said respecting the useless Mission—
The Merchants are very glad to get a Special Minister to Denmark, and no comments upon a Frigates being Sent to convey him; Mr G Erving is appointed, and by him I hope to convey this and other Letters to you; I was rejoiced to learn that my stragglers had reached you. there are some of your Letters, Still missing.
your Brother is writing by this opportunity. I hope we shall be in time—as to our State politicks we enjoy a perfect calm. Govr Gerry has experienced the most tranquil administration as yet of any Govr for a long time. our Legislature will be in session in a few days. we may then Stir up a Breize, but I think it will not shake mr Gerry.
Congress have had closed doors the greater part of the Session—I know not of what use it can be, if Marplots are allowed to disclose what is confidentially communicated to them, as Mason did the British Treaty, and Col Pickering has lately done, by reading in the Senate a Letter confidentially communicated by the President respecting the Florides—for which a vote of censure was past upon him, and a motion made to expell him. If this had been done when Mason betrayed his trust, it would have been an example, and then with a better face they could have punished Pickering—you will see by the Papers, that our writers are as eager as ever to censure the President for taking possession of the Florides, or rather that part which belongs to us, and are for assisting the British Government to lay claim to it in behalf of Spain. This and the renewal of the Bank Charter, and the Non Intercourse against Great Britain are the Great Subjects before Congress—and will require more time than this Short Session—
Leiut Govenour Lincoln is appointed judge of the Supreem National Legislature Judiciary in the place of Judge Cushing the Newspapers Say he accepted only to keep the place warm for J Q Adams when ever he returns—altho I know there were many who wished you might have been here to have filled it, & the late judge himself wished you to have been his Successor I think you have exprest yourself of a different opinion—this is however out of the question—
Since I wrote last to you, we have lost our Neighbour mr Black, and major Barret—mr Black was a Friendly benevolent Man, and a good Neighbour. I Shall miss him, and mrs Black thinks of removeing to Boston which will be a great breach in our friendly circle—
you Parents yet remain to you but at their advanced Age, you should prepare your mind for an event which must take place ‘eer long. If it is the will of heaven I could wish that it might be protracted untill they might embrace their Son again in his, and their Native Land
“Whether this blessing be denied or given” / Is wisely hidden from / your truly affectionate / Mother
Abigail AdamsI must not close this Letter without Saying to you that your Sons are well. John Stands by and desire that his duty may be presented to his dear Father and Mother & his Love to his Brother—as this is the first Letter I have written to you Since the year commenced I Shall Number it, and continue to do so
